


            
GENERAL RELEASE AND SETTLEMENT AGREEMENT


This General Release and Settlement Agreement (“Agreement”) is entered into by
Robert Anthony Lindemann (“Employee”) and Continental Casualty Company in order
to resolve all matters between Employee and Continental Casualty Company
relating to Employee's employment. For purposes of this Agreement, Continental
Casualty Company includes its past and present parents, subsidiaries, and
affiliated companies; their respective predecessors, successors, and assigns;
and their respective past and present shareholders, directors, trustees,
officers, employees, agents, attorneys, benefit plans, and insurers
(collectively, the “Company”). Employee is advised to consult an attorney before
signing this Agreement.


1.    Termination of Employment. Employee’s employment with the Company will end
at close of business on December 31, 2014 (“Termination Date”).


2.    Settlement Payment. Within twenty (20) days after the Company receives
this signed Agreement or within twenty (20) days after Employee’s Termination
Date, whichever occurs later, the Company will pay Employee settlement pay as
follows: (i) Company will pay Employee 52 weeks of base pay, which equals
$695,000.00; (ii) Company will pay Employee an additional $868,750.00 which
represents Employee’s AIB at target; and (iii) Company will pay Employee
$203,100.00 which represents the estimated “in-the-money” value of Employee’s
unexercised (10,000) options/SARS. In addition, on or before March 15, 2015,
Company will pay Employee additional settlement pay as follows; (i) Company will
pay Employee $781,875 for his 2014 AIB; and (ii) Company will pay Employee an
amount equal to Employee’s 2012-2014 LTI cycle payment based on actual results.
This LTI payment will be paid in 100% cash and will be paid outside of the LTI
Plan. Furthermore, on or before March 15, 2016, Company will pay Employee an
amount equal to his prorated LTI payment for the 2013-2015 cycle based on actual
results; and on or before March 15, 2017, Company will pay Employee an amount
equal to his prorated LTI payment for the 2014-2016 cycle based on actual
results. These payments will be paid in 100% cash and will be paid outside of
the LTI Plan. The amounts outlined in this paragraph equal Employee’s total
settlement payment (the “Settlement Payment”). All payments will have deductions
taken for all applicable federal, state, and local withholdings.


3.    Continued Insurance Benefits. The Company will provide Employee and/or
Employee’s spouse continued coverage under the Company’s Employee Health Plan
for all coverages in which Employee and/or Employee’s spouse are currently
enrolled until December 31, 2016 if (a) Employee elects to receive that
continued coverage; and (b) Employee makes timely payment of the employee-rate
contribution premiums for each of the coverages Employee elects. Employee's
separate eligibility for continuation of health insurance as provided by the
federal law known as COBRA begins to run at the Termination Date. After December
31, 2016, the Company will make reasonable efforts to assist you in locating an
individual medical policy for you (and your spouse if enrolled) with coverage
substantially similar to the CNA Retiree Medical policy in effect on January 1,
2017 for retirees with age 62 and 10 years of service or, if such policy is not
available, the Company will make reasonable efforts to locate an individual
medical policy for you (and your spouse if enrolled) with coverage substantially
similar to the CNA Retiree Medical policy in effect

- 1 -
Initials of the Parties
For the Company /s/TP Employee /s/RL



--------------------------------------------------------------------------------




on July 9, 2009 (the date of your offer letter with the Company) for retirees
with age 62 and 10 years of service, provided that for either option Employee
and/or Employee’s spouse: (i) cooperate fully with the Company in locating and
securing said coverage and (ii) pay the amount equal to the full cost of the
“you only” (or “you + spouse” coverage, if applicable) paid by a retiree aged 62
with 10 years of service under the CNA Retiree Medical policy then in effect or,
if the retiree plan is no longer in effect, pay an amount equal to the Company’s
actual full costs of an existing employee under the Company’s Employee Health
Plan then in effect. Notwithstanding the previous sentences in this paragraph 3,
the Company will not have any obligation to provide any such continued coverage:
(y) in Employee’s case, after the date Employee becomes eligible for coverage
under another employer’s medical plan or the date Employee becomes eligible for
Medicare, whichever comes first; and (z) in the case of Employee’s spouse, after
the date Employee or Employee’s spouse becomes eligible for coverage under
another employer’s medical plan or the date Employee’s spouse becomes eligible
for Medicare, whichever comes first.
 
4.    Internal Revenue Code Section 409A It is the understanding and intention
of the Company that the payments to be paid to Employee pursuant to this
Agreement are exempt from the rules applicable to deferred compensation under
Section 409A of the Internal Revenue Code as short-term deferrals, and to the
maximum extent possible this Agreement shall be interpreted and administered in
accordance with that understanding, or in accordance with Section 409A to the
extent it is determined that any such payment is subject to Section 409A.


5.    Release. The agreement by the Company to remit the payments and benefits
described in paragraphs 2 and 3 of this Agreement is conditioned upon Employee’s
acceptance of this Agreement and release of legal rights.


6.    No Admission of Wrongdoing. This Agreement is not an admission that the
Company has any liability to Employee, or of any wrongdoing by the Company. The
Company denies any liability of any kind to Employee.


7.    Waiver and Release of All Claims. As consideration for all payments and
benefits specifically provided for herein, Employee agrees to waive and release
all legal claims that Employee may have against the Company except as
specifically stated below. This means that Employee gives up all legal rights to
recover any additional amounts or obtain any additional relief from the Company.
The additional amounts referred to in this paragraph include, but are not
limited to, salary, bonus, severance, SUB Pay or other compensation other than
the amount specified in this Agreement. By signing this Agreement, Employee is
giving up all claims Employee may have on the date Employee signs this
Agreement, whether or not Employee knows about those claims. The claims Employee
is giving up include all claims based upon Employee’s employment with the
Company or the termination of Employee’s employment; all claims based upon any
contract or agreement between Employee and the Company; all claims under the Age
Discrimination in Employment Act; and all claims based upon any other federal,
state or local law.


Nothing in this Agreement prohibits Employee from filing a charge with the Equal
Employment Opportunity Commission ("EEOC") or participating in any EEOC
investigation.

- 2 -
Initials of the Parties
For the Company /s/TP Employee /s/RL



--------------------------------------------------------------------------------




However, Employee agrees not to accept any relief that might be awarded to
Employee. If relief is nonetheless awarded, Employee agrees that Company may be
entitled to recover an amount equal to the amount payable under paragraph 2 of
this Agreement from any money awarded to Employee.


8.    Agreement Not to Sue. Employee agrees not to sue the Company in any court
with respect to any of the claims released in this Agreement except as
specifically stated in this Agreement. If Employee, or anyone on Employee’s
behalf, files a lawsuit against the Company with respect to any of the claims
released in this Agreement, Employee shall be required to repay the amount paid
to Employee under paragraph 2 of this Agreement and shall be liable for the
payment of all costs and attorneys’ fees paid by the Company in connection with
such a lawsuit. This Agreement not to sue does not prohibit Employee from
bringing a lawsuit to challenge the enforceability of this Agreement as it
relates to age discrimination claims. Employee will not be required to repay the
amount paid to Employee under paragraph 2 of this Agreement in order to
challenge the validity or enforceability of this Agreement under the Age
Discrimination in Employment Act, and will not be liable for the payment of
costs and fees paid by the Company in connection with such a challenge. This
does not mean that Employee retains the right to obtain relief for age
discrimination after signing this Agreement. After signing this Agreement,
Employee may obtain relief for age discrimination only if Employee obtains a
court order stating that this Agreement is not enforceable.


9.    Effect on Other Claims. This Agreement does not apply to claims based upon
conduct or injuries that occur after the date this Agreement is signed. It also
does not apply to or affect (a) any insurance claims or workers’ compensation
claims filed before the date of this Agreement; (b) Employee’s right to
retirement benefits, including Employee’s right to payments under CNA S-CAP,
SES-CAP, CNA Retirement Plan or CNA SERP; or (c) any state unemployment
compensation benefits to which Employee may be entitled as a result of the
termination of Employee’s employment with the Company.


10.    Confidentiality.


a.    Employee agrees that while he is employed by the Company, and at all times
thereafter, Employee shall not reveal or utilize information, knowledge or data
which is confidential as defined in this Agreement and learned during the course
of or as a result of his employment which relates to: (a) the Company and/or any
other business or entity in which the Company during the course of Employee’s
employment has directly or indirectly held a greater than 10% equity interest
whether voting or non-voting; and (b) the Company’s customers, employee, agents,
brokers and vendors. Employee acknowledges that all such confidential
information is commercially valuable and is the property of the Company. Upon
Employee’s termination of his employment, Employee shall return all confidential
information and any copies thereof to the Company, whether it exists in written,
electronic, computerized or other form.


b.    For purposes of this Agreement “confidential information” includes all
information, knowledge or data (whether or not a trade secret or protected by
laws

- 3 -
Initials of the Parties
For the Company /s/TP Employee /s/RL



--------------------------------------------------------------------------------




pertaining to intellectual property) not generally known outside the Company
(unless as a result of a breach of any of the obligations imposed by this
Agreement) concerning the business operations, performance and other information
of the Company or other entities as described in sub-paragraph a. above. Such
information may without limitation include information relating to data,
finances, marketing, pricing, profit margins, underwriting, claims, loss
control, marketing and business plans, renewals, software, processing, vendors,
administrators, customers or prospective customers, products, brokers, agents
and employees.
    
c.    Employee agrees to be bound by the Company’s Confidentiality, Computer
Responsibility and Professional Certification Agreement, a copy of which
Employee acknowledges having previously received.


d.    Employee shall immediately return and surrender to the Company all
originals and all copies, regardless of medium, of property belonging to the
Company created or obtained by Employee as a result of or in the course of or in
connection with his employment with the Company regardless of whether such items
constitute proprietary information, provided that Employee shall be under no
obligation to return written materials acquired from third parties which are
generally available to the public. Employee acknowledges that all such materials
are, and will remain, the exclusive property of the Company.


11.    Assistance with Claims. Employee agrees that, while he is employed by the
Company, and for 60 months from the Termination Date thereafter, he will be
available, on a reasonable basis, to assist the Company and its subsidiaries and
affiliates in the prosecution or defense of any claims, suits, litigation,
arbitrations, investigations, or other proceedings, whether pending or
threatened (“Claims”) that may be made or threatened by or against the Company
or any of its subsidiaries or affiliates. Employee agrees, unless precluded by
law, to promptly inform the Company if he is requested (i) to testify or
otherwise become involved in connection with any Claim against the Company or
any subsidiary or affiliate or (ii) to assist or participate in any
investigation (whether governmental or private) of the Company or any subsidiary
or affiliate or any of their actions, whether or not a lawsuit has been filed
against the Company or any of its subsidiaries or affiliates relating thereto.
The Company agrees to provide reasonable compensation, including reasonable
attorney’s fees, to Employee for such assistance provided during such period.
Nothing in this paragraph is intended or shall be construed to prevent Employee
from cooperating fully with any government investigation or review as required
by applicable law or regulation.
  
12.    Agreements Respecting Company Employees. In addition to the agreements
and acknowledgments in paragraph 14 below, Employee agrees that when employees
of the Company leave the Company and join together in the service of a an
insurer, broker or other entity that provides insurance-related services with
respect to customer segments in which the Company competes for business (a
“Competitive Insurance Entity”) there is a significant risk of (intentional or
inadvertent) disclosure or use of the Company’s confidential information,
disruption of the

- 4 -
Initials of the Parties
For the Company /s/TP Employee /s/RL



--------------------------------------------------------------------------------




Company’s relationships with its customers, and disruption of the stability of
the Company’s workforce. Accordingly, to protect all of these legitimate
interests of the Company, Employee agrees that for a period of 12 months
following the Termination Date he will not, directly or indirectly:


a.     recruit or solicit any person employed by the Company within the 12
months before the Termination Date at a salary band greater than 220 or its
equivalent (a     “Company Employee”) to work for a Competitive Insurance
Entity;


b.     offer to employ, hire or employ a Company Employee (or offer to engage or
    engage a Company Employee as a contractor or consultant, or offer to form or
form any other association with a Company Employee) to work for a Competitive
Insurance Entity;


c.    advise or induce a Company Employee to leave the Company to work for a
    Competitive Insurance Entity;


d.    provide services as an employee, contractor, consultant or otherwise to a
    Competitive Insurance Entity that would result in Employee directly or
indirectly     supervising, being supervised by or working in any capacity with
a Company Employee.
    
Employee specifically acknowledges and agrees that the prohibition on
“indirectly” engaging in the activities listed in covenants a-d above includes
but is not limited to providing any suggestions, information, aid or assistance
of any kind to any person or entity who is engaging or who intends to engage in
these activities.


13.    Agreement Not to Interfere with Business Relationships. To protect the
legitimate interests of the Company as set forth in paragraph 14 below, Employee
agrees that for a period of 12 months following the Termination Date, he will
not directly or indirectly: (a) disturb or attempt to disturb any business
relationship or agreement between the Company and any other person or entity,
including but not limited to brokers, agents, Company policyholders and Company
policyholder representatives; or (b) solicit, communicate, or direct others to
solicit or communicate, with any brokers, agents, Company policyholders or
Company policyholder representatives with respect to any (i) Company
underwriting program, (ii) Company dedicated underwriting agreement, or (iii)
individual policyholder with which the Employee had personal involvement at
Company and which was underwritten by the Company within 12 months before the
Termination Date. If Employee has any questions concerning the scope of this
provision, he should contact the Chief Administrative Officer. Employee
specifically acknowledges and agrees that the prohibition on “indirectly”
engaging in the activities listed in covenants a and b above includes but is not
limited to providing any suggestions, information, aid or assistance of any kind
to any person or entity who is engaging or who intends to engage in these
activities.

- 5 -
Initials of the Parties
For the Company /s/TP Employee /s/RL



--------------------------------------------------------------------------------






  


14.    Scope of Agreement.


a.    Employee acknowledges that: (a) as a senior executive of the Company he
has had access to and has knowledge of confidential information concerning not
only the business segments for which he may have been responsible (an outline
summary of which appears in the Company’s reports on Forms 10-K and 10-Q filed
with the Securities and Exchange Commission) but the entire range of businesses
in which the Company was engaged; (b) that the business segments for which he
may have been responsible and the Company’s businesses are conducted
nation-wide; and (c) that the Company’s confidential information, if disclosed
or utilized without its authorization would irreparably harm the Company in: (i)
obtaining renewals of existing customers; (ii) selling new business; (iii)
maintaining and establishing existing and new relationships with employees,
agents, brokers, vendors; and (iv) other ways arising out of the conduct of the
business in which the Company is engaged.


b.    To protect such information and such existing and prospective
relationships, and for other significant business reasons, the Employee agrees
that it is reasonable and necessary that: (a) the scope of this Agreement be
national and international; (b) its breadth include the entire insurance
industry; and (c) the duration of the restrictions upon the Employee be as
indicated therein.


c.    The Employee acknowledges that the Company’s customer, employee and
business relationships are long-standing, indeed, near permanent and therefore
are of great value to the Company. The Employee agrees that neither any of the
provisions in this Agreement nor the Company’s enforcement of it alters or will
alter his ability to earn a livelihood for himself and his family and further
that both are reasonably necessary to protect the Company’s legitimate business
and property interests and relationships, especially those which he was
responsible for developing or maintaining. The Employee agrees that his actual
or threatened beach of the paragraphs 10-14 of this Agreement would cause the
Company irreparable harm and that the Company is entitled to an injunction, in
addition to whatever other remedies may be available, to restrain such actual or
threatened breach. The Employee agrees that if bond is required in order for the
Company to obtain such relief, such bond need only be in a nominal amount and
that he shall reimburse the Company for all costs of any such suit, including
the Company’s reasonable attorneys’ fees. The Employee consents to the filing of
any such suit against him in state or federal courts located in Illinois or any
state in which he resides. He further agrees that in the event of such suit or
any other action arising out of or relating to this Agreement, the parties shall
be bound by and the court shall apply the internal laws of the State of Illinois
and irrespective of rules regarding choice of law or conflicts of laws.


d.    For purposes of paragraphs 10, 11 and 14 a reference to the “Company”
shall include CNA Financial Corporation as well as the Company.


15.    Effect of Paragraphs 10-14. Nothing in paragraphs 10-14 shall be
construed to limit or otherwise adversely affect any rights, remedies or options
that the Company would possess in the absence of the provisions of such
paragraphs.

- 6 -
Initials of the Parties
For the Company /s/TP Employee /s/RL



--------------------------------------------------------------------------------








16.    Ownership of Claims. Employee states that he is not currently involved in
a bankruptcy proceeding and that Employee has not given or transferred any
claims Employee may have against the Company to any other person or entity.
.
17.    Consideration Period. Employee will have up to 21 days after receiving
this Agreement to sign it and return it to Thomas Pontarelli. Employee will have
up to seven days after signing this Agreement to change Employee's mind and
revoke this Agreement. To revoke this Agreement, Employee must give written
notice to Thomas Pontarelli at the Company so that it is received no later than
the eighth day after Employee signs the Agreement.


18.    Revision.    The parties hereto expressly agree that in the event that
any of the provision, covenants, warranties or agreements in this Agreement are
held to be in any respect an unreasonable restriction upon Employee or are
otherwise invalid, for whatsoever cause, then the court or arbitrator so holding
is hereby authorized to (a) reduce the territory to which said paragraph,
warranty or agreement pertains, the period of time in which said paragraph,
warranty or agreement operates or the scope of activity to which said paragraph,
warranty or agreement pertains or (b) effect any other change to the extent
necessary to render any of the restrictions contained in this Agreement
enforceable.


19.    Severability. Each of the terms and provisions of this Agreement is
deemed severable in whole or in part and, if any term or provision of the
application thereof in any circumstances should be invalid, illegal or
unenforceable, the remaining terms and provisions or the application thereof to
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and shall remain in full force and
effect. If a court or agency determines that any provision of this Agreement is
invalid or unenforceable, the remaining provisions of this Agreement continue to
be in effect.


20.    Entire Agreement. This Agreement is the entire agreement between Employee
and the Company concerning the subjects contained in it, and supersedes all
other agreements and understandings, whether oral or written, regarding those
subjects. In signing this Agreement, Employee has not relied on any promises or
representations other than those set forth in this Agreement.


21. Choice of Law. The parties agree that Illinois law shall govern in the
interpretation of this Agreement, and that in the event of any suit or any other
action arising out of or relating to this Agreement, the court shall apply the
internal laws of the State of Illinois.


22.     Modification Only By Written Agreement. This Agreement may not be
changed in any way except in a written agreement signed by both Employee and an
authorized representative of the Company.

- 7 -
Initials of the Parties
For the Company /s/TP Employee /s/RL



--------------------------------------------------------------------------------






23.    Knowing and Voluntary. Employee has carefully read and fully understands
all of the provisions of this Agreement; knows and understands the rights
Employee is giving up by signing this Agreement; and has entered into the
Agreement knowingly and voluntarily.






PLEASE READ CAREFULLY


1.
THIS GENERAL RELEASE AND SETTLEMENT AGREEMENT IS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS, INCLUDING CLAIMS OF AGE DISCRIMINATION. IT DOES NOT WAIVE CLAIMS
WHICH MAY ARISE AFTER THE DATE IT IS SIGNED OR CLAIMS SPECIFICALLY EXCLUDED.



2.
EMPLOYEE IS WAIVING CLAIMS IN EXCHANGE FOR MONEY AND/OR BENEFITS TO WHICH HE OR
SHE IS NOT ALREADY ENTITLED;



3.
EMPLOYEE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS GENERAL
RELEASE AND SETTLEMENT AGREEMENT;



4.
EMPLOYEE HAS 21 DAYS TO DECIDE WHETHER TO SIGN THIS GENERAL RELEASE AND
SETTLEMENT AGREEMENT; AND



5.
WITHIN SEVEN (7) DAYS AFTER SIGNING THIS GENERAL RELEASE AND SETTLEMENT
AGREEMENT, EMPLOYEE MAY CHANGE HIS OR HER MIND AND REVOKE THIS GENERAL RELEASE
AND SETTLEMENT AGREEMENT BY GIVING WRITTEN NOTICE TO THE COMPANY. THIS GENERAL
RELEASE AND SETTLEMENT AGREEMENT SHALL NOT BECOME ENFORCEABLE UNTIL THIS
SEVEN-DAY PERIOD HAS EXPIRED.



/s/ Robert A. Lindemann
 
12-30-14
Employee
 
Date
 
 
 
/s/ Thomas Pontarelli
 
12-30-14
For Continental Casualty Company
 
Date




- 8 -
Initials of the Parties
For the Company /s/TP Employee /s/RL

